UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2199



VICKIE L. MCIVER ROBERTS,

                                             Plaintiff - Appellant,

          versus


GOODWILL INDUSTRIES, Incorporated,

                                              Defendant - Appellee.


                              No. 03-2453



VICKIE L. MCIVER ROBERTS,

                                             Plaintiff - Appellant,

          versus


GOODWILL INDUSTRIES, Incorporated,

                                              Defendant - Appellee.


Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-398-1)


Submitted:   April 28, 2004                 Decided:   June 16, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Vickie L. McIver Roberts, Appellant Pro Se.   Penni Pearson
Bradshaw, KILPATRICK STOCKTON, L.L.P., Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Vickie L. McIver Roberts

appeals   the   district   court’s   orders    affirming   the   magistrate

judge’s order denying her appointment of counsel* and granting

Defendant’s motion for judgment on the pleadings in her action

under Title VII of the Civil Rights Act of 1964, as amended, and

the Americans with Disabilities Act.          We have reviewed the record

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.       See Roberts v. Goodwill Indus.,

Inc., No. CA-03-398-1 (M.D.N.C. filed Sept. 17, 2003; entered Sept.

18, 2003 and Nov. 14, 2003).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




     *
      Although Roberts’s appeal of the district court’s order
denying her motion for appointment of counsel was interlocutory
when filed, see Miller v. Simmons, 814 F.2d 962, 964 (4th Cir.
1987), the district court’s entry of judgment prior to our
consideration of the appeal confers jurisdiction upon this court to
entertain the matter under the doctrine of cumulative finality.
See Equip. Fin. Group v. Traverse Computer Brokers, 973 F.2d 345,
347 (4th Cir. 1992).

                                 - 3 -